Mr. President, all of us assembled here have worked, negotiated or chatted with you at one time or another. We know that you are the outcome of prowess in war and peace in a country which is almost a latter-day Sparta. Algeria made history and made men. Guided and inspired by the genius of your people, you have cultivated over the years a talent for getting over the many hurdles you had to leap while operating at home in Algeria, in the OAU, in the League of Arab States, in the group of non-aligned States, and, indeed, in the councils of the Organization. What more could we ask of one who will preside over a session fraught with hope and risk, a session gathering together world leaders, bewildered by an era most certainly in the grip of a value-shift.
179.	This is not just another session. Several memorable dates, many political episodes, and numerous battles have been called epoch-making or turning- points in history. A case in point is 1848, which was marked by the discovery of internal combustion, and 1815, which was marked by Waterloo, The mid-1970s will be looked upon as one such period. The decade between now and 1985 is bound to be a watershed in the long march of man, a decade of shifts and changes: shifts in the centers of economic power; changes in the chemistry of international politics -the crumbling of old colonial empires and the retraction of imperial outposts. For this reason it will be the decade in which the gravest decisions man has ever been required to make will be made. Man must make these decisions as a unit and not as individual centers for, after all, one center's decision ultimately affects all. And it is here that many of those decisions will be initiated or formulated. The Assembly is the only instrument, and with all its inadequacies the United Nations is our anchor.
180.	The gravest of all these decisions is this: will the rich and the poor work out the new economic order we decided upon last spring? Some of us are frustrated indeed, alarmed because very little has been done to further those proposals. There is a redeeming feature, however. The many sicknesses plaguing the world have been noted and pointed out by a world press awakened to responsibility. There was a conscious effort by intelligent, educated young men who have dared hunger and disease, in camps and tents, in drought-stricken regions of Africa, exposing the cynicism of some and showing the world what it is like to live in despair. Thanks to them we have had an abundance of books, broadcasts, brochures, seminars, symposia and conferences. The world is better informed and no longer blind to the need for proceeding with the decisions of the sixth special session of the General Assembly. But it remains for this Assembly to take stock of these ideas. Leaders of eminence are now in the thick of the battle to save a world adrift, and adrift it is. Let us help them.
181.	The facts and figures are there. I realize that our heads are buzzing with figures and that they need not be disturbed further. A few figures, however, must be urgently considered to indicate the magnitude of the problem we face.
182.	The ILO tells us that in 1970 2,542 million persons lived in the developing world, while 1,090 million lived in the industrialized world. In less than 30 years from now, twice as much food, water, power and jobs will be needed if present standards are to be kept. By then the labor force in the world will have increased by 30 per cent. There will be 457 million newcomers between now and 1985. The share of the rich countries from this influx will be a mere 10 per cent; that of the poor is staggering: 289 million new hands in Asia, 55 million in Africa, and 42 million in Latin America. This is the magnitude of the crisis that is shaking the world, and whose greatest impact is falling on the hard core of the developing countries.
183.	The deliberations of the sixth special session of the General Assembly last April have identified the new opportunities as well as the new dangers that surround the world economy. And though the outcome was not entirely satisfactory, it is none the less conducive to optimism. If nothing else, we have examined and brought to a fruitful end ways and means of employing international machinery for bringing about a rapid transformation of the world economic system so that economic domination would yield to economic co-operation and confrontation in matters of trade, finance and technology would yield to negotiation and conciliation.
184.	A much greater sense of interdependence has emerged. A healthy sign of balanced progress is already taking shape. Yet a range of adverse factors still persists. Negative symptoms tend to overshadow our efforts to create an atmosphere of goodwill and confidence, and many they are. To mention only a few: there are inadequacies in the flow of finance that hamper the emergence of a mutually advantageous international division of labor; rigidities in trade patterns that generate instability in currency markets; inadequacy in the rate of growth in the export earnings of the developing nations that impair their capacity to service accumulated debts.
185.	Obviously, international adjustment will be impeded and rendered more costly so long as the policies pursued by some of us are mutually inconsistent. For a properly functioning adjustment process, we require a minimum of conflict among national and international objectives. We require a high degree of awareness of the notion of economic solidarity. More than that, we require in this decade of change and shifts a will to accept the idea of change itself -change of roles and change of rights and duties. That is a necessary prerequisite for mutual confidence.
186.	Statements we have been hearing of late reveal a lack of will to accept change and a tendency to fly in the face of reality. The oil crisis hit everybody bang in the face. It exploded old myths. But instead of facing the new reality with objectivity and reason we decided to obliterate the picture. We have practically been told that it was all milk and honey till the oil crisis dominated the scene. Nothing is further from the truth.
<m
187.	The operation of inflationary trends in the Western economy started long before the increase in oil prices. For years the rich industrial countries, particularly the erstwhile colonial Powers, have been balancing their budgets at home while exporting inflation to others, building welfare societies at home while perpetuating pauperism elsewhere, engaging in willful waste at home while prolonging woeful want in the poor countries of the world. And to the pleas of those who suffered most, there was lip service some-times and cold economic justification often- if only to make the soul of John Meynard Keynes rest in peace.
188.	The world economic system is dislocated today because the rules of the game have changed. The new facts are to be understood. Some of us cannot go on living with colonial and neo-colonial hangovers. When Franklin D. Roosevelt signed the devaluation bill, the first in the United States, his Director of the Budget cried, "This is the end of Western civilization". That was in 1935. Since that date many things have happened. The mighty economic horse on which some of us had been riding is no longer that mighty. Nor do its riders want to agree to dismount with grace. The fireworks we have been seeing in the past few weeks in Detroit and Washington, and indeed in the Assembly, are but evidence of that attitude in the face of those statements one cannot be asking, are we honestly ready to accept the new economic realities of the day, or do we wish instead, as I said, to fly in the face of those realities through willful distortion? Do we really mean to engage in a sincere dialogu or do we still think that we can change the world through Olympian declarations and veiled threats? Do we seriously wish to undertake an objective appraisal of the situation, or do we seek an alibi in the guise of such an appraisal?
189.	The facts of the situation are not what those statements and declarations purported them to be. The record of the last two decades is a record of frustrated hopes and broken promises: the inconclusive first, second and third sessions of UNCTAD; the unaccomplished target of 1 per cent of the gross national product in aid to development; the un-replenished funds of the International Development Association; the empty coffers of UNDP; and the empty silos of the World Food Program. The millions of dear souls that we lost in the Niger, in Ethiopia and in Bihar could have been saved if the "haves" had been more responsive- and, indeed, more responsible.
190.	We understand that those established rich countries have their problems. We understand the impediments in the way of a change of heart and attitude. One of the most stubborn impediments and we have said this time and time again -is the multi-national corporation, the major culprit in the world economic crisis. That is not wild talk, nor is it un-substantiated accusation. By the end of 1971, $268,000 million of short-term liquid assets were held by private institutions on the international financial scene. These institutions were mainly American banks and multinational corporations. That sum represented more than twice the total of all the international reserves held by all the central banks and international monetary institutions in the world at that date. Those huge sums are called legitimate profits. To us in the third world they are unearned increments. One cannot help but feel sorry for the many Governments of the rich, tossed hither and thither by those who sustain them or mislead them: multinational corporations and groups of producers and consumers. Just think of the way in which Governments have been exposed by an intelligent world press over the past few years. More disquieting still is the way ideals and codes of behavior that we conceived here have been mocked or dismissed out of hand as unrealistic fantasies of radicals. The new voices and forces will eventually prevail, as they must, as they have always done in the darker times of the past. But here again we have to move fast, for the world cannot wait any longer for the soldiers of justice and sanity to conquer the iron gates of greed and for the advocates of a return to codes of morality in public and international affairs to find their way.
191.	The crisis cannot be solved by mutual recrimination nor by the apportionment of blame. We know that. The solution requires reconciling ourselves to the new realities; it requires the establishment of a modicum of mutual confidence between the rich and the poor; it requires our joining hands in a concordant effort to create a better world. And to that end, again we should move fast. The Assembly should move fast. The rich industrialized countries should move fast. The oil-producing countries should move fast. We all have a stake in acting with alacrity. The Secretary- General rose to the occasion and created the machinery to convert the ideas expressed then into action, both for aid and for trade. How much help that machinery received from those who hold the keys of the kingdom conceived by us all I would hot like to say.
192.	As I speak here, 25 million poor are facing death in Africa alone. For them it is either now or never. And, equally foreboding, is it not likely that the poor of the world will rise in revolt and ruin whatever resources they happen to possess in their lands? Are these resources not geared to benefit others under their very noses? And in the same vein, why preclude another sinister possibility? Did not some catastrophe- bound minds interpret the sixth special session as a ganging up by the poor against the rich? Did not some "superior minds", in Washington primarily, plan counter-offensives? I assure you that there are rumblings among the not-so-very-poor. Some leading economists are asking questions that should jolt the established rich into action. One repeatedly hears of the inability of the industrialized rich to curb inflation or manage the vagaries of currency. The suggestion is to establish the Arab dinar as a new economic basis. The idea is not to dislocate money matters further but to earn money that can be managed. Other moneys are managed by others. If that is not ganging up, what is it? And who is to blame for the fissure in the world community?
193.	As I said earlier, there are few signs of awareness of some aspects of the problem. The World Food Conference to be held in Rome is certainly a sign in that direction. Many men and women are beginning to awaken to the perils ahead. The Sudan pledges here and now its support for the Conference. A large team of our experts on meat, grain, fish and related resources has for some time now been preparing itself assiduously for that Conference. We feel that our contribution must reflect both our potential and our will- for our sake, and the world's sake. In co-operation with some of our many friends, we have taken a few steps, but we realize that the road is long and that the more co-operation we get the more quickly we can help.
194.	What we know of population growth and food shortage leaves us little time to maintain even the miserable standards of today. As I said from this rostrum last spring at the sixth special session [2219th meeting], the world food crisis is an artificial one. Perhaps the Sudan is one of the most striking examples to prove this. Its enormous untapped potential can substantially contribute to the alleviation of the world shortage if the necessary requirements are met. The Sudan is endowed with an abundance of water and 50 million hectares of land suitable for agricultural and livestock production. By contrast the population is only 18 million. The conditions for much faster agricultural development are inherent in this endowment of ample agricultural land free from the pressures of population. A necessary condition for harnessing this potential is the availability of adequate and concessionary financial and technological aid and particularly the intensification of investment in the agricultural sector.
195.	We are discussing development and conditions for creating a better world economic order. But development and progress are not isolated concepts. We need peace and tranquility to develop and to progress. Let us now ponder a little the conditions required to make effective the ever-increasing voice of sense and sensibility -the voice calling for peace, I mean. Every time we think one hot area of the world has cooled off, or is on the point of doing so, another area explodes. This has been the story of peace ever since that war to end wars ended in Versailles, sowing in its Peace Conference the seeds of wars to come.
196.	An instance of this phenomenon is the predicament of Cyprus and the Middle East. Were the events that occurred in Cyprus really necessary, while the latter is trudging along a weary route to peace? I am not thinking of the few hundreds that descended on the island like thieves in the night. They could not have been anything but instruments of a design bigger than the biggest of them. I am not thinking of the other party, which went in on behalf of its kith and kin. It did that in a desperate effort to settle old scores. I am thinking of neither. I am thinking of the apparent waywardness of events. The great Powers sat watching the outcome, and the United Nations, hamstrung by obsolete limitations of the Charter, could neither foresee the oncoming gale, nor do much about it when it was on. This is what I call the waywardness of events. Nobody seems to be in control.
197.	For what it is worth, the Sudan would like to be explicit on the subject of Cyprus. First, the Cyprus question should be isolated from other entanglements. Land and sea frontiers, disputed areas and other problems have to wait, I hope not long, for a fair solution of the current crisis. A fair solution in out view would put the island on its feet; there could be minor rectifications, of course, but there must be a return to the sensitive balance so well guarded by Archbishop Makarios and his Turkish colleagues in the administration that ought to be restored even in its personnel, if that is acceptable to the Cypriots. One hopes it will be. The Cypriots will be giving a lesson to the world: force cannot be allowed as a means of making and breaking Governments.
198.	It is a lesson relevant in the area. Israel, built and maintained by fire and sword, has thrown the area into a cauldron that often blazes and simmers all the time, working itself up to an explosion. I am afraid such a situation is prevalent in the area at the moment. The talk of war is everywhere, the smell of war is everywhere, and again the world is merely watching. Our indefatigable Secretary-General has been in and out of the area several times after the initial talks in Geneva but his clarion calls to hurry up to Geneva are drowned by the din and clash of arms pouring into the area and the bellicose pronouncements polluting the climate of peace that was worked out by protracted agony.
199.	When I spoke here at the twenty-eighth session [2142nd meeting], I saw a glimmer of hope in the younger men at the helm in Israel, who were mostly born in Palestine, and who have their hearts in the right place regarding the Arabs. But alas! These young men must be under some constraint. The talk is the same. It has not yet dawned on them that there is no getting away from a Palestinian State, that the world including the United States of America is getting weary of a seemingly endless wrangle. The freedom fighters, in and outside Israel, have won the right to speak on behalf of all Palestinians. This right was not granted them; they earned their way to it by sweat, and shall do the same as regards Geneva.
200.	The angry blasting of southern Lebanon and the carrying on with creating facts in Jerusalem and Sharm-el-Sheikh cannot undo what the sequence of events since 1967, culminating in the October war, has done. Like the older persons that gathered in Israel from the four corners of the earth, the younger ones count on the supposed rift between the Arabs. One day it is Sadat versus Arafat, another day it is Arafat and Habash, a third day it is Hussein and the fedayeen. It is true that points of view are not identical; how could they be in a situation that has been building up over generations? What is true and incontestable is that the goal is one: to retrieve their home. There is no quarrel over matters of principle; there is dialog about matters of detail. If the Israeli illusion were right, Palestinian leaders would not have been here among us. Palestinians are no longer an appendage to a crisis. They are the nub of that crisis. And so said the world. They are here to tell their tale of woe and valor. They are nobody's wards now.
201.	The role of the super-Powers is greater than that of any of us. And here is where detente comes in. If detente means peace for all, and not peace among the mighty, there is need for quick action in the Middle East. The traffic between Moscow and the Arab capitals is heavy; so is the traffic between those capitals and Washington. Nobody except the participants knows what goes on. The little that percolates to the press, however, leads one to feel that a cold war of sorts is now on. One often is led to think that detente seems to do with short-term trading of grain for vodka. How else shall we explain the fivefold increase in United States aid to Israel after the October war, at a time when all Israel's losses in that war had been replaced. The jittery atmosphere pervading the area is justified. The big Powers that take it upon themselves to handle the problem by themselves have to prove that they are doing it. Perhaps they are, but how do we know? What we know for certain is not reassuring. Israel's defense expenditure accounts for twice as much as its gross national product a year ago. Firebrand generals, who retired or were retired after the war, are back in the service. The fiscal aid in the coming year will rise from $50 million to $250 million. The Jewish lobby is fuming and thundering -indeed, it is challenging) a Secretary of State the like of whom the United States has rarely had, a man who fits the times. The head of the American-Israeli Public Affairs Committee could not have been more arrogant when he threatened: . . I am not going to sound the fire bell yet, but when I do you will hear it". One wonders whether Americans have not grown weary of this kind of talk and behavior. It is not prudent to say that the American citizen is taken too much for granted by such organizations and institutions, but it is too obvious a fact not to face up to.
202.	This session must help. What is to be done is not that complicated. First, let us impress on Israel that it must refrain from acts likely to lead to another war. We have had four major ones and several minor ones. None of them brought the much cherished security to Israel. Geneva, if we ever get there, might do it. Secondly, let us urge the permanent members of the Security Council not to abdicate their right to know and help to the extent they see fit. They have a responsibility, and they have a stake.
203.	Another area of the world should teach Israel a lesson. Salazar and' Caetano lived ancient fantasies similar to those of Israel, but five centuries after their beginning, these fantasies- turned to ashes. At the OAU, the Sudan had occasion to say many kind words about the new men in Portugal battling against impossible odds. We warned of settlers in Portuguese territories going the way of Ian Smith and his friends. J wish to maintain the sentiments we expressed in Mogadishu. We have all the more reason to do so because of our admiration for those who had the courage to subdue the insurgents instantly by force of arms. The new men have earned our respect, and Africa hopes nothing will interfere with their plans and endeavors. We are not ashamed to say that the hand held out by Portugal must be taken with sincerity. The Sudan sees more than the proffering of a hand in what has already been achieved. Mozambique and Guinea-Bissau have regained their independence, and the infighting in Angola cannot go on much longer. The way things are shaping up, a powerful State composed of Mozambique, Zambia and Angola might emerge in the years to come and deliver areas around them from an alien rule rejected by the majority of mankind.
204.	What is happening in southern Africa today is bestial; it is provocative; it is an ever-present incitement to Africa. As a philosophy, it is a challenge to the very basis of African independence. The world did not fail to express its detestation. But in the face of global reprobation there was only crass defiance by South Africa and Rhodesia. South Africa had its reasons; Rhodesia had its reasons.
205.	The United Nations sought to induce change through measures provided for in the Charter: sanctions. But the effectiveness of those measures was diluted, and the act itself was reduced to a mere political gesture. Sanctions are conceived to be forged into a viable instrument of collective action short of force. But that action was frustrated; it is frustrated. And who is to blame? The very monitors of international order, the very champions of human rights. Recent events in southern Africa are leading Africans to ask a number of questions which bear upon the formulation of western countries' policies towards southern Africa: the extension of their defense network to protect what they have come to perceive as their global system of interests and the belief that they have political, economic and strategic interests in the southern African subcontinent which should be defended at any cost. These now appears to be a clear commitment by NATO planners to work for the military defense of the southern African region. That crucial step carries NATO towards a de facto military alliance with the white settler regimes in southern Africa.
206.	We do not question any country's right to perceive its own interests in its own light. What we ask those countries, however, is if it is in their interest to isolate themselves on the side of anachronistic regimes. Are they not really wearing blinkers as they look at realities in southern Africa? Are they not missing the whole lesson of 25 April in Portugal? The lessons of the last two decades go to prove that no single country or bloc of countries has mastery over historical changes. Those who thought otherwise have been proven wrong in Algeria; they have been proven wrong in Viet Nam; they have been proven wrong in Mozambique. And they will be proven wrong in southern Africa, and no less so in the northern part of the continent, where the question of so-called Spanish Sahara still awaits resolution in a manner consistent with the interests of the peoples of the region as well as with the provisions of the United Nations Chatter and the successive resolutions on decolonization.
207.	The Powers with special privileges in the Security Council must realize that there is a responsibility correlated to that privilege. The cynicism of Paris, the callousness of Washington and the vacillations of London are deplored by the whole of Africa, and they are deplored because of their short-sightedness.
208.	In an over-all assessment of global security we must guard against making partial references to realities with which the international community must come to grips in order to ensure better prospects of a strengthened world order. Attention given to one set of facts which reflect incipient conflict must not mean relative neglect of another set of facts with a similar conflict potential. In a world made more precarious by the existence of nuclear weapons, it is wise to stress the need for international peace, the need for global peace. That need is certainly more apparent to those who have much to keep than it is to those who have little to lose. Destitute Africans in the shanty towns of Johannesburg or Bulawayo feel themselves somewhat closer to death because of the deprivation and the cruelty of the white settlers' regimes, rather than because of nuclear conflagration. What we have in southern Africa today is despair so deep among Africans, and resentment so passionate against racial oppression, that normal fears are ceasing to exercise their expected restraint on governments and people alike. Mr. Kissinger has told us that if the underlying causes of conflict are permitted to fester unattended until the parties believe that their only recourse is war, then we cannot guarantee that it will not explode beyond control [2238th meeting, para. 46].
209.	The colonial and racial war will continue in that part of the world, however many new intimidating weapons and alliances the settlers' regimes acquire. The question confronting us, therefore, is whether we will permit the spread of violence until the whites and blacks, the dominant and the dominated, are engulfed in mutual annihilation.
210.	Those are the challenges of the coming decade, the decade of shifts and changes. To face those challenges we need a contrivance of human wisdom rather than insane reactions arising from comfortless frustration. We need to accept with grace the reality of change. Facts do not cease to exist because we decide to ignore them. We need to recognize that the wealth of the world is big enough for everybody. The world will not endure half rich and half poor. We need to persuade our neo-Romans that vaulting greed will end by overlapping itself to fall on the other side.
211.	We need to prove Nietzsche wrong. To him, "The world is beautiful but has a disease called man".
